Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Nicole L. Molleur Paralegal (860) 580-2826 Fax: (860) 580-4844 nicole.molleur@us.ing.com May 1, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account I Prospectus Title: Retirement Master File Nos.: 333-130822 and 811-08582 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement, Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 5 to the Registration Statement on Form N-4 (Amendment No. 5) for Variable Annuity Account I of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 5 which was declared effective on May 1, 2009. The text of Amendment No. 5 was filed electronically on April 9, 2009. If you have any questions regarding this submission, please call Michael Pignatella at 860-580- 2831 or the undersigned at 860-580-2826. Sincerely, /s/ Nicole L. Molleur Nicole L. Molleur Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
